Name: Council Decision (CFSP) 2015/1924 of 26 October 2015 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: international affairs;  civil law;  international security;  Africa
 Date Published: 2015-10-27

 27.10.2015 EN Official Journal of the European Union L 281/10 COUNCIL DECISION (CFSP) 2015/1924 of 26 October 2015 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 15 February 2011, the Council adopted Decision 2011/101/CFSP (1). (2) One deceased person should be deleted from Annexes I and II to that Decision. (3) Decision 2011/101/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2011/101/CFSP are amended in accordance with the Annex to this Decision.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 26 October 2015. For the Council The President F. MOGHERINI (1) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (OJ L 42, 16.2.2011, p. 6). ANNEX I. In Annex I to Decision 2011/101/CFSP, the entry for the following natural person is deleted from the section I. Persons: Name (and any aliases) 51. MIDZI, Amos Bernard (Mugenva) II. In Annex II to Decision 2011/101/CFSP, the entry for the following natural person is deleted from the section I. Persons: Name (and any aliases) 41. MIDZI, Amos Bernard (Mugenva)